Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 16, 2016

                                           No. 04-16-00591-CV

                                      IN RE David Gordon LEWIS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On September 16, 2016, Relator filed a petition for writ of mandamus and an emergency
motion for temporary relief. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than October 3, 2016. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

         Relator’s request for emergency relief is GRANTED. The trial court’s Order on Motion
for Enforcement signed on September 16, 2016, is stayed pending final resolution of the petition
filed in this court.


           It is so ORDERED on September 16, 2016.


                                                       PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 15-521-CCL, styled In the Matter of the Marriage of David Gordon Lewis
and Debra Grace Lewis and in the Interest of W.G.L. and E.G.L., Minor Children, pending in the County Court at
Law, Kendall County, Texas, the Honorable William R. Palmer Jr. presiding.